OFFICE   OF THE A’lTORNEYGENERAL   OF -
                    AUSTIN
Honorable A. E. EIoksr4on, Pam       C



tham, mnmely krtlol~a 4&&-MO,  In@., Vernon'4 Anaotat4d Cod4
or Criminal j:roaeaum. It ie stated In Texae Jurisprudsnoe
Volume :5, page   924:

          "The undertaking of the bail I4 an
     original undertaking for the apgaarance of
     the principal to answer the charge agein4t
     him. Ii they a0 no h4v4 him in 4012x-t      ’
     aocortllng to the term4 of their obligation,
     the undertaking stands forfeited, the pro-
     ceeding to exact torBiturs beIn& prseorlb'ed
     by statute. * * *"

             In order to compensate the county in whioh n oriainal
proaecu?;Ion ie had, provIsIon Is sad8 by the Cod4 for th4 pay-
ment to that    oounty of the amount4 00li40t0a from rorf4Itod
bail bontla; the auum are not r4guIre12 to be pelt? into the
State Tremeury for the bonefit of the stats at large. Axti414
949, C.C:P.,    proqitlee in part:

           Woney coUeat44 by an offi44r upon
     r4oognIzano44, ball bonds and other
     ObligatiOn8 r44OY4Md UpOP In th4 ~4    Of
     the Stat.4 * * * shall h4mwIth b4 paid over
     by tha offioars aollooting th4 mama to the
     oounty~traasur4r or the proprr aounty'
     after firat dsduoting th4rafrom th4 Lsgal
     fetrs and oommissIo~ ror sollsotlng tha uam4.*

           Article 424,   cods   of Ctiminal   .zroaaaure prcmia48:

          Whenrsvar a damiant   IO bound by
     rscognlzanoa or ball bond to appear at anp
     term or a oourt, and falls tc appear on ths
     day sst apart for taking up the orfmlnal
     docket, or any eubsequent day when his case ,'~
     cm44 up Sor trial, a forfeiture of his
     rsoognlzanae or ball bona shall be taken,,*

          S4ctioa 11 of Artlolo 4 of the State Constitution,
;gl~;Ggrent  or power to ths Gov4rnor, provides In part a8


           ** * + 21 all oriminal caa40, eraapt
     tr(3aaon and lmpeachmnt, the tkvernor   4hall
     ha'?4 ~powar, aftsr oonviotion, on tha,written
     Hgnsd rsooramendation and ado144 of tha Board
     of iijirdOn6and R~r0144, or a ~~~%Jorftytihers-
     or, to grant r4prieves and comuntatlons    of
Honorable A. 3. HIokerson, Pago 3



     punishment and pardons; and under suoh
     rules as the Lagfslatura may prssoriba, and
     Ui)On the written r4mmond4tIon  and advice of
     a majority of ths Board of Pardons and Parolaa,
     he shall have the gowar to reait rinea and
     forfeitures.  * ‘+,**

           The Leglelature has provldsa in this raspaot t&t
"ths Governor shall h4v4 powar to m&t    forf'eituras or
recognizanoea and ball bonda.* (Artlole 034, Vsrnon*s
knnnotatfsdCode of CrImtoal Prooedura)

            Articla 439, Vernon's Annotat48 Code      of CrIatml
Prooedum    provides;

           "If, barore final od@asnt is
     shtarad aij&hst ths bal i tha ~rinolpal
     apqsar or be arreatod ani lodead In jaI1
     of the protim oounty, tha oourt ma     at ite
     discration, r&t    the who14 or p 2 of tha sum
     4p40iri44  in the bona or r440@8an44.*

            It is tttfitd in TOXRO   JUrisp~Ud.n$e,   VOlUlEO   s,   &al@.
933 that:

           eThIs statuta graiits authority to the
     trIa1 oourt to rmmlt a torf&htr4 tuc4n, 4114
     aloo laaveu it ,to bhr dirsrrtlon of tha oourt
     as to whather or not rueh a rmnl#aionahall ba
     xfiae~. This dlsoration la oonfldad to the trial
     w!?i4, and not to ths Court or CrImInal Agpsals;
     and It Ia only In those 6aseo wham the moor4
     a.lsalosss that the trial, oourt hem abuss
     dlscratlon that ths um&     zfz appsal wIl1
     disturb tha jud#nsnt.

          In addition to tha diooretlonarp powsrWhIeh the
oourta are clothed to rdt    the wh614 or a part of the
ferfsi,tura, It axgears that remIssIon may be a matter OS
right + Art1614 440, VsrnontsAnnotatsd Cdl@ of CrIstLml
Pro~m¶urs >rovidssr

            "Vlh4n the prtiolgal appsars before tha
     ~atq of~.fylnaljudgacsnt, and suftiiolent aaus4
     Is ahown for his rallure to appertr bsfors the
     rOrr8ittIX4   is t&can, and a trial Is had-of
     the orietinsl aatlon   pending againat hira, ho
                                                                     4338




Eonorab:La A. 2. Iliokeraon, Page 4


     shffll 54 entitled to have th4 r0rf4itu4    44t
     aside.   The orimi~~al nction a&xdmt  hlinLshall
     stand for trial but the State shall not be
     forced  to try the SSE~ until reasonable time
     hae been allowed to propare for trial, and
     the State ehall, in such case, be entitled to
     a ooatinuano4.w

          Article 436, Vernon's Annotated Cads of Criainsl
Yroced,.dii~ez
           specifically provides exc.lusive defensive oauses
which must exiet in order that final judgment of forfaiture
may be avoided. Keferring to this statute, it is atated in
Texas Surleprudence, Volume 5, page 938:

           " * * * It was maotad for the &pose
     of confining a ourety't, defenses to one cf thoee
     anmarated, and, to prevent any inquiry as to
     theI guilt or innoo4no4 of tho priaclpal
     def'endant or of the validity o~~.Anvalldlty of
     the indiatmmt.     The aausea waiah will eronsrate
     the1,obliEore from liabflfty are held within
     narrow limits, eddenoing an intention m the
     part of the ls&alP- UIVJ tr, insure the state
     against the buMen of msettns multiplied issues
     of iaat. In order to be qxoneratad from liability,
     thei obllgors mst bring themselves within the
     provisions of this statute whioh my be done
     only upon proper pleading L thk trial court.*

          mr   tha puspses   0r this   opfnioa,   we must   aerate
that the forfolture of the above mentioned bond an6 the oolleotion
of the &CO&O    was lagally dana as apeoified by ths statutes
governing Qarteiturss of raoognizances nnc? bail bonda. We
have discussed, above, the remlesion of forfeitures of re-
cof;nl24nesb and bail bomds a&d the ciroumstanaee under whfoh
they are permitted.   Zrrview cf the foregoing authorities and
under the facts stated, you are resgoctively advtaed that
it ia the opinion of this department that the Commiseionrrs~
Court has no losal right or authority wh&tsosver to remit
br refund the above mentioned $800.00.
        Honorable A. E. Hickorson,PagO 5


                     Trusting that the foregoing fully anuwers your




     ATTi)RP:%Y GEf:E&&




:i
.E